United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-4218
                                     ___________

United States of America,                 *
                                          *
           Appellee,                      *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Arkansas.
Louis Ray Jones,                          *     [UNPUBLISHED]
                                          *
           Appellant.                     *
                                     ___________

                            Submitted: July 1, 1998

                                 Filed: July 10, 1998
                                     ___________

Before BOWMAN, Chief Judge, HEANEY, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Louis Ray Jones appeals from the 41-month sentence imposed on him by the
district court1 after he pleaded guilty to possessing stolen property, in violation of 18
U.S.C. §§ 922(j) and 2313 (1994). In a brief filed pursuant to Anders v. California,




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
386 U.S. 738 (1967), counsel argues that the district court abused its discretion in
imposing the sentence. We disagree and affirm.

        We conclude the argument advanced by counsel is unreviewable, because the
district court imposed a sentence within the applicable Guidelines imprisonment range
of 33 to 41 months, and Jones does not contend, nor does it appear, that the range was
improperly calculated or that the sentence was otherwise imposed in “violation of law.”
See 18 U.S.C. § 3742(a) (1994) (bases for appeal of sentence by defendant); United
States v. Woodrum, 959 F.2d 100, 101 (8th Cir. 1992) (per curiam) (sentence not
reviewable merely because it is at top of properly calculated Guidelines range).

      Pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), we have conducted a de
novo review for any non-frivolous issues, and have found none.

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-